Case: 12-10219       Document: 00512072226         Page: 1     Date Filed: 12/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 4, 2012
                                     No. 12-10219
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT TAYLOR, also known as Smutty,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:06-CR-23-9


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Robert Taylor, federal prisoner # 34588-177, was sentenced to 262 months
of imprisonment following his plea of guilty to possession with intent to
distribute more than 50 grams of crack cocaine.                   In 2008, following an
amendment to the Sentencing Guidelines that lowered the offense levels for
crack cocaine offenses (Amendment 706), the district court granted Taylor’s
motion pursuant to 18 U.S.C. § 3582(c)(2) and reduced his sentence to a total of
210 months of imprisonment.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10219    Document: 00512072226      Page: 2    Date Filed: 12/04/2012

                                 No. 12-10219

      In 2011, Taylor again moved pursuant to § 3582(c)(2) for a sentence
reduction based on a subsequent amendment to the crack cocaine guidelines
(Amendment 750). The district court denied Taylor’s motion, and Taylor now
appeals that denial. He argues that the district court abused its discretion in
denying his § 3582(c)(2) motion for a reduction in his sentence.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence in certain cases where the sentencing range has been subsequently
lowered by the Sentencing Commission. See United States v. Doublin, 572 F.3d
235, 237 (5th Cir. 2009). In such cases, the district court may reduce a sentence
after considering the applicable factors under 18 U.S.C. § 3553(a) and the
applicable guideline policy statements.     § 3582(c)(2).    The district court’s
determination of whether to reduce a sentence is reviewed for an abuse of
discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      A review of the record reveals that in denying Taylor’s § 3582(c)(2) motion,
the district court properly considered the § 3553(a) factors, guideline policy
statements, Taylor’s self-improvement achievements, and Taylor’s lack of
disciplinary incidents. See Evans, 587 F.3d at 672-73; U.S.S.G. § 1B1.10;
§ 3582(c)(2). Taylor has not shown that the district court abused its discretion
in denying his § 3582(c)(2) motion. See Evans, 587 F.3d at 672-73.
      AFFIRMED.




                                        2